 1 Heinz Binder (SBN 87908)
   Wendy Watrous Smith (SBN 133887)
 2 David B. Rao (SBN 103147))
   BINDER & MALTER, LLP
 3 2775 Park Avenue
   Santa Clara, CA 95050
 4 T: (408) 295-1700
   F: (408) 295-1531
 5 Email: heinz@bindermalter.com
   Email: wendy@bindermalter.com
 6 Email: david@bindermalter.com

 7 Attorneys for Appellant South River Capital, LLC

 8

 9                                 UNITED STATES BANKRUPTCY COURT

10                    NORTHERN DISTRICT OF CALIFORNIA – SAN JOSE DIVISION

11
      In re:                                             Case No. 21-50028 SLJ
12
      EVANDER F. KANE,                                   Chapter 7
13

14

15

16                                    Debtor.
17

18                                   STATEMENT OF ELECTION
19             Creditor South River Capital, LLC (“Appellant”) has simultaneously filed an appeal
20 under 28 U.S.C. §158(a) and Bankruptcy Rule 8003 from the Order Denying Motion to

21 Convert (the “Order”) (ECF No. 101) in the above captioned bankruptcy case. Appellant

22 hereby elects, pursuant to 28 U.S.C. § 158(c)(1)(A), to have this appeal heard by the United

23 States District Court for the Northern District of California.

24 Dated: May 3, 2021                                  BINDER & MALTER, LLP
25

26                                                     By: /s/ Wendy Watrous Smith
                                                       Wendy Watrous Smith, Attorneys for
27                                                     South River Capital LLC
28
      STATEMENT OF ELECTION


     Case: 21-50028      Doc# 114      Filed: 05/03/21   Entered: 05/03/21 16:09:45       Page 1 of 1
